PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
tUnited States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 15/510,275
Filing Date: 10 Mar 2017
Appellant(s): LEONG et al.



__________________
ANTHONY M DEL ZOPPO, III
For Appellant


EXAMINER’S ANSWER






This is in response to the appeal brief filed 12/28/2020. 

(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated 07/24/2020 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”
The Examiner notes that there was a copy and paste error contained in the Final Rejection, mailed 07/24/2020. Particularly, page 9 to the top of page 12 should have been removed. The rejection begins on page 12 at “Regarding claim 1,”. No new grounds have been made and no rejections have been removed.

(2) Response to Argument
The Rejection of Claims 25 and 26 under 35 U.S.C. 101
Appellant argues on page 4 of the brief:
“Applicant respectfully traverses this assertion. Page 7, lines 15-18, of the originally filed specification refers to computer readable instructions. As acknowledged by the Office. Page 3, lines 17-18, of the originally filed application states the processor executes computer readable instructions. Page 3, lines 15-16, of the originally filed specification defines computer readable storage medium as excluding transitory medium. (“[t]he computing apparatus 102 further includes computer readable storage medium (“memory”) 112, which excludes transitory medium ...” (Emphasis added)). Pages 7 and 8 of the originally filed specification discloses computer readable instructions can be 
The Examiner respectfully disagrees. As noted in the Final rejection, computer readable storage medium encompasses transitory forms of storage media under broadest reasonable interpretation and given as an alternative example in the specification, the Applicant explicitly relies upon transitory forms of media, i.e. signals (see Page 2, Lines 20-28: a computer readable storage medium is encoded with computer executable instructions, Page 3, Lines 12-18: The computing apparatus 102 further includes computer readable storage medium ("memory") 112, which excludes transitory medium and includes physical memory and/or other non-transitory medium. The memory 112 stores data and/or computer executable instructions. The at least one processor 110 is configured to execute computer executable instructions, such as those in the memory 112, Page 7, Lines 12-18: The above may be implemented by way of computer readable instructions, encoded or embedded on computer readable storage medium, which, when executed by a computer processor(s), cause the processor(s) to carry out the described acts. Additionally or alternatively, at least one of the computer readable instructions is carried by a signal, carrier wave or other transitory medium).

The Rejection of Claims 1-4 and 7-26 under 35 U.S.C. 103
First the Examiner notes the claims require:
“receiving an input signal indicative of a set of coordinates for tissue of interest in first imaging data, wherein the first imaging data includes ultrasound 
As noted in the Final Rejection, Fei discloses receiving an input signal indicative of a set of coordinates for tissue of interest in first imaging data, wherein the first imaging data includes ultrasound imaging data (Fig. 1, (110), ((121) and pars. [0044]: …the receiving step may include receiving 110 a (first) image from a (first) modality… The modality may include but is not limited to ultrasound (US) images, [0045]-[0046]: …step of determining 120 may include steps of determining at least one surface landmark 121…) and the set of coordinates corresponds to measurement points on a perimeter of the tissue of interest in the first imaging data (par. [0047]: … the surface landmark(s) may include at least a portion of a boundary of the organ imaged…). 
Fei does not disclose “user identified measurement points” therefore Li is relied upon for disclosing that a physician may provide basic initialization input…where a typical initialization input could involve the selection of a few points…along the boundary of the imaged tissue” (par. [0045]). Li shows the application of a user inputting points on the perimeter of the tissue of interest as a starting point to process the image data.   
With that in mind, Appellant argues, on page 7, that ”paragraph [0055] clearly does not disclose or suggest receiving an input, let alone an input signal indicative of a set of coordinates for tissue of interest in first imaging data, wherein the set of coordinates corresponds to user identified measurement points on the perimeter of the tissue of interest in the first 
As noted by Appellant on page 7 of the brief, the Advisory Action states that Fei has xiUS and yiCT equated to surface landmarks…from the segmented CT and US images respectively. In response, on page 8 of the brief Appellant states “[t]his does not discloses or suggest receiving the claimed input.” 
Examiner respectfully disagrees because as explained in paragraphs [0055] and [0062] of Fei, which are used for clarifying the point that "xiUS and yiCT represent surface landmarks where…each surface landmark is actually a vertex of the surface". A vertex constitutes a point where two or more line segments meet where "any set of numbers used in specifying the location of a point on a line on a surface or in space" is defined as a coordinate according the Merriam Webster online dictionary. 
 Next Appellant argues on page 8 of the brief: 
“Fei does not disclose or suggest xiCT and yiUS (and/or ukCT, vius, Bct and/or Bus) corresponds to user identified measurement points on the perimeter of the tissue of interest in the first imaging data. In stark contrast, Fei expressly defines xiCT and yiUS (and/or ukCT, vlus, BCT and/or Bus) as registration landmarks used to register CT and US images. Fei is silent about and does not contemplate measurement points, let alone user identified measurement points on the perimeter of the tissue of interest in the first imaging data. In addition, registration landmarks do not reasonably disclose or suggest user identified 
The claim does not require a user to actively identify a point but just corresponds to a point identified by a user at some point in time in the past, not necessarily by this system. With that in mind, Fei discloses a point, x or y, which by definition, consists of unique location in Euclidean space. These points of reference in Fei fulfill this definition (see par. [0008]) since each unique location has designated coordinates which can be construed as measurement points where the processing occurs after these points are established (see par. [0053]). Further, in line with the requirements of the claim of “measurement points on a perimeter of the tissue,” Fei discloses the x and y points exist on the surface to register images generated by different modalities. Thus Fei teaches or suggests “coordinates…on a perimeter of the tissue of interest in imaging data.” 
 Alternatively, the examiner relied on Li for the explicit action of actively inputting coordinates in the system by a user (e.g. a physician) Further, Li was brought in to introduce the concept of user identified points showing that the registration between two different modalities can be accomplished by using points that are identified by user (e.g. a physician).
In response to the reliance on Li, Appellant argues “ Paragraph [0045] discloses “A physician 608 may provide basic initialization input to the segmentation to generate (606) an initial contour 610 that is further processed by a guide processor 612 to generate a segmented surface 614. A typical initialization input could involve the selection of a few points that are non-coplanar along the boundary of the prostate. A coarse description of the prostate may be constructed 
Examiner respectfully disagrees. A course description of the prostate being constructed by the points by definition involves measured points which are required to segment a volume of interest as disclosed by Li (par. [0045]). In the image segmentation process, a digital image of a tissue volume is partitioned in multiple segments, made up of sets of pixels, in order to provide an analytical representation of the image. From the segmentation, boundaries are formed and labels are assigned to each pixel formed in the image. During analysis, boundaries can be extracted from the images and the labels assigned to each pixel can be used create measurement points.  
Appellant argues on page 9 of the brief: 
“The landmarks in Fei are not generated for first imaging data corresponding to coordinates corresponding to user identified measurement points on a perimeter of the tissue of interest in the first imaging data. Fei does not reasonably disclose or suggest generating a set of fiducial markers as claimed, i.e., first imaging data corresponding to coordinates corresponding to user identified measurement points on a perimeter of the tissue of interest in the first imaging data. That is, Fei does not reasonably disclose or suggest generating a set of fiducial markers as claimed.”
Examiner respectfully disagrees. In Appellant’s response Appellant states “first imaging data corresponding to coordinates corresponding to user identified measurement points on a perimeter of the tissue of interest in the first  the surface landmarks may be determined first for each image. The points on the organ boundaries…may be selected as the first type of landmarks to be used to process the images to register the images), located on the boundary of the imaged region of interest (pars. [0045]-[0046]: …step of determining 120 may include steps of determining at least one surface landmark 121…[0047]: … the surface landmark(s) may include at least a portion of a boundary of the organ imaged…) are used to register images of different modalities which qualify the landmark points as fiducials (Fig. 1 (130), [0053]: …the method may further include a step 130 of processing the landmarks and features to register the images). In this case, where fiducials are defined as markers which appear in the image produced, as a point of reference or measure, Fei reasonably discloses or suggests generating a set of fiducials.  Further, Li is relied upon for disclosing that a set of points are identified and input by a user (Fig. 6 and [0045]).  Accordingly, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention, to modify the surface landmark points of Fei to be input by the user (physician) as taught by Li, in order to provide matching points to match corresponding point from multiple image modalities (one of which is ultrasound) to create a multimodal image for use when guiding a medical procedure. Thus the combination teaches a "first imaging data corresponding to coordinates corresponding to user identified measurement points 
“It appears the Office equates the mesh vertices of Fei with the claimed measurement points simply because the mesh vertices are a distance apart. However, this interpretation is unreasonably broad. The application describes using a graphical tool to identify two points for a distance measurement and a coordinate determiner that determines coordinates of the two measurement points where the measurement include at least a distance between the two points. (Page 3, line 29, to page 4, line 9).
All points in an image are some distance apart. However, not all points in an image are identified points for a plurality of distances measurement. For example, the mesh vertices of Fei are not identified points for a plurality of distances measurement. Rather, the mesh vertices of Fei are for segmenting organ boundaries “using a marching cubes algorithm with the vertices of the surface selected as the surface landmarks.” Fei does not disclose or suggest the mesh vertices are identified measurement points for taking distance measurement therebetween
Hence, the combination of Fei and Li does not discloser or suggest all of the limitations of claim 25. In addition, the combination of Fei and Li does not discloser or suggest the limitations in common with the limitations of claim 1 for at least the reasons discussed in connection with claim 1. Accordingly, the rejection of claim 25 should be withdrawn.”
Examiner respectfully disagrees.  A mesh by definition is constructed by multiple pairs of points (i.e. vertices) placed a distance apart in the shape of 
 In response to Appellant’s argument that the references fail to show certain features of Appellant’s invention, it is noted that the features upon which applicant relies (i.e., “a graphical tool to identify two points for a distance measurement…”) are not recited in the rejected claim.  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
For the above reasons, it is believed that the rejections should be sustained.

Respectfully submitted,
/ADREANNE A. ARNOLD/Examiner, Art Unit 3792                                                                                                                                                                                                        Conferees:
 
/CHRISTOPHER KOHARSKI/Supervisory Patent Examiner, Art Unit 3792                                                                                                                                                                                                        
/DAVID DUFFY/Quality Assurance Specialist, TC 3700                                                                                                                                                                                                        

Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR